DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 11/25/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 3-6, 8, 17-18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant withdrew claims 3, 8, and 20 in the response to the election requirement. However the examiner has deemed that claims 4-6 and 17-18 are also withdrawn from consideration as being directed to a non-elected species. The claimed plurality of vents, one or more fans, and heat insulating layer are not disclosed features of the elected species 1 represented by Figure 1A.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7, 9-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1, 13 and 16, the Applicant has claimed that the dome creates a closed environment, however the specification teaches that it is the dome in combination with the tray that creates the closed environment. Therefore it is unclear how the dome itself creates a closed environment. It appears that the Applicant has failed to claim necessary structure to meet the claimed limitation of a closed environment.
In re claims 10 and 12, Applicant’s use of the language “and/or” renders the claim indefinite because it is unclear whether the limitations are part of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 13-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sutherland et al. (US 2014/0318006).
In re claims 1, 13, and 16, with reference to the figures and the abstract, Sutherland et al. disclose a cultivator for growing crops, comprising: a dome shaped and dimensioned to create a closed environment for growing crops therein; and a light module for projecting a light beam onto the crops, the light module comprising one or more lights provided at given locations, 
In re claim 2, with reference to the figures and the abstract, Sutherland et al. disclose wherein the reflector portion of the light defines a volume that protrudes from a flat surface of the light module and penetrates at least partially into an interior of the dome through a corresponding cutout of the dome while the base portion of the light remains within in the light module outside of the dome.
In re claims 9 and 14, with reference to the figures and the abstract, Sutherland et al. disclose a tray for receiving one or more of soil, water, crop seed and crop roots therein, the tray having an upper edge which is shaped and dimensioned to match with a lower edge of the dome for creating the closed environment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10-11, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US 2014/0318006) in view of Goettle et al. (US 2019/0327908).
In re claims 7, 11, 15 and 19, Sutherland et al. disclose the claimed invention as described above except for LED lights having customizable light spectra and a control unit configured to receive user input.
However with reference to [0012] and [0044] Goettle et al. disclose a cultivator including one or more LED lights having customizable light spectra and a control unit configured to receive a user input. The advantage of this is to create an optimum environment for the chosen plants. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the LED lights of Sutherland et al. with the customizable LED lights and control unit of Goettle et al. in order to create an optimum environment for the chosen plants.
In re claim 10, Sutherland et al. disclose the claimed invention as described above except for a sensor module.
However with reference to [0038], Goettle et al. disclose a sensor module for measuring temperature. The advantage of this is to create an optimum environment for the chosen plants. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified cultivator of Sutherland et al. with the sensor module of Goettle et al. in order to create an optimum environment for the chosen plants.

Claims 7, 10-12, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (US 2014/0318006) in view of Fujiyama (US 2014/0318012).
In re claim 10, Sutherland et al. disclose the claimed invention as described above except for a sensor module.
However with reference to [0080], Fujiyama discloses a sensor module for measuring CO2. The advantage of this is to create an optimum environment for the chosen plants. Therefore it would have been obvious to one having ordinary skill in the art at the time of the 
In re claims 7, 11, 15 and 19, Sutherland et al. disclose the claimed invention as described above except for LED lights having customizable light spectra and a control unit configured to receive user input.
However with reference to [0056] Fujiyama discloses a cultivator including one or more LED lights having customizable light spectra and a control unit configured to receive a user input. The advantage of this is to create an optimum environment for the chosen plants. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the LED lights of Sutherland et al. with the customizable LED lights and control unit of Fujiyama in order to create an optimum environment for the chosen plants.
In re claim 12, Sutherland et al. disclose the claimed invention as described above except for one or more fans. 
However, with reference to [0063] Fujiyama discloses the control unit is in operable communication with one or more electric fans to activate/deactivate the fans to ventilate the dome and/or an interior of the light module to dissipate the heat to the atmosphere. The advantage of this is to create an optimum environment for the chosen plants. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the cultivator of Sutherland et al. with the fans of Fujiyama in order to create an optimum environment for the chosen plants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA L BARLOW/Primary Examiner, Art Unit 3644